Citation Nr: 0918722	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1942 
to July 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Waco, Texas where 
the RO determined that new and material evidence had not been 
submitted and denied the Veteran's request to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.

This matter was before the Board in April 2007 at which time 
it was determined that new and material evidence to reopen 
the claim for service connection for a psychiatric disorder 
had not been submitted.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2008, the Court issued an order 
granting a December 2008 Joint Motion to Vacate and Remand 
the appeal to the Board.  The appeal has been returned to the 
Board for action consistent with the December 2008 motion and 
Court order.


FINDINGS OF FACT

1.  The RO severed service connection for a psychiatric 
disorder in a December 1955 decision due to clear and 
unmistakable error of a June 1948 rating decision.

2.  The Veteran appealed the RO's December 1955 decision to 
the Board; the Board affirmed the RO's action to sever the 
Veteran's service connection for a psychiatric disorder in a 
November 1956 decision.  That decision was final.

3.  Evidence received since the November 1956 final Board 
decision is cumulative of evidence previously of record, does 
not relate to an unestablished fact necessary to substantiate 
the claim and is not so significant that it raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.




CONCLUSIONS OF LAW

1.  The November 1956 decision by the Board upholding the 
RO's December 1955 decision to sever the Veteran's service 
connection for a psychiatric disorder is final.  38 U.S.C. §§ 
705, 709 (1952); 38 C.F.R. § 19.5 (1949); currently 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159 (2008).

In addition, on March 31, 2006, the Court held that, where 
the appellant files a claim to reopen a previously denied 
service connection issue, the appellant must be supplied with 
notice of the evidence and information necessary to reopen 
the claim for service connection, the evidence and 
information necessary to establish entitlement to the 
underlying claim, and a description of the exact reasons for 
the previous denial of the claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1, 9-11 (2006).  The Court 
explained that, in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about 
his claim by letters dated in September 2003, November 2003, 
June 2004, July 2004, September 2004 and March 2006.  The 
content of the VCAA notice letters sent to the Veteran 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
and Kent, supra.  

In the notice letters, the VA acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
his claim, identified the type of evidence that would best do 
so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claim pursuant to that 
duty.  In addition, the VA defined "new" and "material" 
evidence and identified the bases of the RO's last denial of 
the Veteran's claim to reopen.  The VA also identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The VA 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The VA also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  In addition, VA 
advised the Veteran to identify or send directly to VA all 
evidence he had in his possession, which was pertinent to his 
claim.  The Veteran also received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  

Moreover, VA has a duty to assist the Veteran in the 
development of his claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  In this case, the RO has obtained 
the Veteran's service medical records and VA and private 
treatment records.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his psychiatric disorder claim.  
Importantly, however, a specific VA medical 
opinion/examination is not needed to consider whether he has 
submitted new and material evidence.  Rather, as has been 
accomplished here, the Board has reviewed all the evidence 
associated with the claims folder and particularly the 
evidence submitted since the last final denial.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, in January 2009 the 
Veteran was accorded the opportunity to submit additional 
argument and evidence in support of his appeal before the 
Board proceeded with readjudication.  Additional evidence has 
been received from the Veteran's attorney and is associated 
with the claims folder.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his application to reopen his previously denied claim for 
service connection for a psychiatric disorder.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material

The RO initially granted service connection for a psychiatric 
disorder in a June 1948 rating decision, and severed service 
connection in a December 1955 decision due to clear and 
mistakable error.  The evidence before the RO at that time 
included service medical records which provided medical 
reports and statements of the Veteran that he suffered from 
nervousness or anxiety his entire life.  The Veteran appealed 
the December 1955 decision.  In his substantive appeal (VA 
Form 1-9) dated August 1956 he asserted that when he was a 
small child his parents informally consulted with a doctor 
about his nervous condition and the doctor remarked that he 
would grow out of it in time.  He further asserted that as a 
child he never received any treatment or medical attention 
for a nervous condition.  Upon physical examination for 
entrance into military service, he stated that he was found 
to be fit.  The Veteran did not assert that any particular 
experience in service triggered or aggravated his claimed 
psychiatric disorder; he did, however, note that Army life 
training for OCS was hard and rough.  The Board affirmed the 
RO's action in a November 1956 decision.  The Board found 
that the Veteran's nervous condition existed prior to his 
military service, that it was not aggravated by an event in 
service and that there was no competent evidence of a medical 
nexus linking a psychiatric disability to service.  That 
decision was final.  See 38 U.S.C. §§ 705, 709 (1952); 38 
C.F.R. § 19.5 (1949); currently 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2008).

Since the November 1956 Board decision is final, the 
Veteran's service connection claim for a psychiatric 
disorder, may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156; See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
.

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed to reopen his claim for service connection 
for a psychiatric disorder in August 2003.  Evidence 
associated with the claims folder since the November 1956 
final Board decision consists of duplicate copies of service 
records, 
treatment records from the Veteran's private physicians dated 
in 2000 and 2002, and treatment records from the VA dated 
from 2002 to 2004.  These medical records are silent as to a 
nexus, or link, between the claimed psychiatric disorder and 
military service.  Although there is a reference to anxiety 
under the Veteran's past medical history in VA records, the 
Board notes that the records overall describe the Veteran's 
medical treatment unrelated to the claimed psychiatric 
disorder.  The records do not even provide a current 
diagnosis pertinent to the claimed disorder.

The medical records from 2000 onward, submitted in support of 
the claim, contain no evidence that the Veteran suffers from 
a psychiatric disorder and that such a disorder occurred in 
or was aggravated by service.  There is simply no medical 
evidence of a nexus between the claimed condition and 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  

Also of record since the final Board decision in November 
1956 are written statements by the Veteran.  In April 2004 
the Veteran noted that he suffers from psychoneurosis which 
has worsened and the medication he takes for the disorder has 
been increased a number of times over the years.  In August 
2004 the Veteran noted that he had no problem with a nervous 
condition prior to entering the military.  He also noted that 
when he was originally told he had a problem he was not given 
any medication.  In an April 2006 written statement the 
Veteran wrote the following:  " I am now forced to make a 
confession about my stress disability that forced me out of 
my OCS training...  My nerves were in such a condition I could 
not carry a glass of water without spilling half of it.  This 
led to me being discharge from the service..." 

In considering the evidence associated with the claims folder 
since the time of the last final Board decision in November 
1956, the Board finds that some of the evidence, such as the 
VA and private treatment records, is new evidence in that it 
was not previously before the Board, however, it is not 
material.  The Board finds 
that such evidence is unrelated to the claimed psychiatric 
disorder and fails to show that the Veteran suffers from a 
psychiatric disorder that was occurred in or was aggravated 
by service.  

This case was remanded by the Court for the Board to provide 
an adequate statement of reasons or bases as to whether the 
Veteran's August 2004 statement constituted new and material 
evidence.  The written statements submitted by the Veteran do 
not constitute new and material evidence.  The statements are 
cumulative of the evidence already of record at the time of 
the final Board decision in November 1956.  Furthermore, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  The Veteran's attorney points 
specifically to the August 2004 statement wherein the Veteran 
noted that he did not suffer from a nervous condition prior 
to service.  This statement is not significantly different 
from a statement written in August 1956 in support of his 
appeal.  In the August 1956 substantive appeal the Veteran 
indicated that he was never diagnosed or received treatment 
for a nervous condition and upon entry into the military he 
was found to be fit.  As in the August 2004 statement, he 
points to an incident in service when he blacked out as being 
the onset of his "nervous condition."  The evidence that 
was lacking in 1956 and is still lacking, is competent 
evidence that a psychiatric disorder was aggravated by an 
event in service or competent evidence of a medical nexus 
linking the psychiatric disorder to service.  As the 
Veteran's statements are not new evidence within the context 
of 38 C.F.R. § 3.156, the claim must be denied.  

Even if the August 2004 statement is not cumulative, insofar 
as appellant attempts to establish that a psychiatric 
disability was not present prior to service and had its onset 
in service, his statement is not competent for such purpose, 
and thus not material.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  Even accepting his statement as credible 
for purposes of reopening the claim, the Veteran is not 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd sub 
nom.  Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, the evidence of record since the final Board decision 
in November 1956 does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim and cannot be deemed 
new and material.  As such, the Board will not here reach the 
question of whether the Veteran's claimed psychiatric 
disorder was aggravated by or related to service because he 
has not submitted new and material evidence to reopen the 
claim.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for a 
claim for service connection for a psychiatric disorder in 
November 1956 is not new and material as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the Veteran's claim for service connection for such 
condition.  Finally, since the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


